DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application 1717237, filed in The United Kingdom on 20 October 2017 has been received.
Claim Objections
Throughout the claims, the phrase “… [[characterised in that]] wherein …” should be changed for brevity. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 calls for “… characterised in that the irrigating liquid control is in the form of a valve arranged to control flow of irrigating liquid …” However, parent claim 11 describes that “… the source of irrigating liquid includes a reservoir mounted on the handpiece …” 
This description conflicts with the specification, where the embodiments of Figs. 2-4 each lack a valve. Instead, these embodiments rely on a user squeezing a pump (¶ [0019], FIG. 2 … In place of the valve described in relation to the embodiment of FIG. 1, this arrangement includes a mechanical pump 240), directly squeezing a container (¶ [0020] FIG. 3 … lacks any pumping mechanism … phial 303 is exposed … so that it can be squeezed); or indirectly squeezing a container through a lever (¶ [0021] Instead of the user directly contacting and squeezing the phial 303 with his fingers it would be possible to use a modified assembly of the kind shown in FIG. 4, which includes a lever 400 by which the phial can be squeezed indirectly). The specification does not describe how to make a handpiece which includes both a reservoir and a valve. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell; Roger B. et al. (US 20170106128 A1).
Regarding claim 21, Bagwell discloses a suction catheter assembly (¶ [0003], [0012], [0035], [0039], FIG. 1 … occlusion clearing device 100), comprising:
a catheter having a first lumen for suctioning (¶ [0040] The clearing stem 120 is made up of an aspiration conduit 121 having an aspiration lumen 122); 
a second lumen for supplying irrigating liquid to the patient end of the assembly (¶ [0040] irrigation conduit 125); 
a patient end fitting including a wiper seal through which the patient end of the catheter can be extended and retracted (¶ [0057], diaphragm 192 that creates a fluidic seal around the clearing stem 120 when it is positioned inside the coupler 190); 
a handpiece to which the non-patient end of the catheter is and the second lumen are coupled, the handpiece adapted to be held by a hand of a user (¶ [0060], The handset 150 is designed to be held in a single hand of the user for positioning and use of the occlusion clearing device 100); 
a flexible sleeve having one end and other end extending along the outside of the catheter and attached at the one end with the patient end fitting and at the other end to the handpiece so that the catheter can be manipulated through the sleeve (¶ [0041], the protective sleeve 138 may maintain a sterile environment for the clearing stem 120 once the device 100 is sterilized); 
wherein the handpiece includes a first port for connection with a source of suction (¶ [0040], The aspiration tubing 121a carries the aspiration out of the device through an aspiration port 154); and 
a second port for connection with a source of irrigating liquid (¶ [0040], The irrigation tubing 125a carried irrigation into the device from an irrigation port 157); 
a suction control for enabling or restricting suction applied to the first lumen (¶ [0071] FIGS. 8 and 10A-10B … a first valve 170 is interposed in the aspiration tubing 121a that connects the aspiration port 154 to the aspiration conduit 121 of the clearing stem 120); and 
an irrigation liquid control for controlling the flow of the irrigating liquid to the second lumen (¶ [0071] FIGS. 8 and 10A-10B … A second valve 172 is interposed in the irrigation tubing 125a that connects the irrigation port 157 to the irrigation conduit 125 of the clearing stem 120); and 
wherein the suction control and the irrigating fluid control each are adapted to be independently actuated at the same time by the same hand of the user holding the handpiece (¶ [0071], the valves 170, 172 may be any type of valve suitable for opening and closing a fluid flow path, such as but not limited to membrane valves and spring valves; ¶ [0072], the valves 170, 172 are membrane valves that are closed when the valve top 174 is in the raised position, as in FIG. 10A, and open when the valve top 174 is lowered or depressed, as in FIG. 10B; ¶ [0074], the valves 170, 172 can thus be opened or closed simultaneously; although in other embodiments it is contemplated they may be operated independently of one another); 
such that both suction and irrigation are adapted to be applied by the first lumen and the second lumen, respectively (¶ [0071], the valves 170, 172 may each have a valve top 174, a body 175, and at least one but preferably more than one arm 176, as shown in FIGS. 10A and 10B; ¶ [0072], When the valve top 174 is lowered, as in FIG. 10B … aspiration flow 123 is permitted through the handset 150).  
Bagwell teaches all features of the claimed invention, but not in a single embodiment. This rejection combines features from Figs. 1, 8, 10A and 10B of Bagwell. A skilled artisan would have been able to combine features from these embodiments by configuring the handpiece of Fig. 1 with a pair of spring valves equipped with a valve top 174. Providing a pair of spring-actuated valves will enable the user to simultaneously and independently control suction and irrigation by pressing one or more of the two valves on the handpiece. A skilled artisan would have been motivated to combine these embodiments since Bagwell calls for operating the valves independently of one another (¶ [0074]). 
Regarding claims 25 and 27, Bagwell discloses a suction catheter wherein the suction control comprises a flow control valve openable by a thumb pad at an upper side of the handpiece (¶ [0071] FIGS. 8 and 10A-10B … a first valve 170 is interposed in the aspiration tubing 121a that connects the aspiration port 154 to the aspiration conduit 121 of the clearing stem 120); 
such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid (¶ [0071], The valves 170, 172 may be opened or closed to turn the aspiration 123 and irrigation 128 flow on or off, respectively); and 
both the first lumen and the second lumen extend along the catheter (¶ [0040] The clearing stem 120 is made up of an aspiration conduit 121 having an aspiration lumen 122 defined there through, and an irrigation conduit 125 disposed within the aspiration conduit 121). 

Claims 11-13, 16, 17, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell; Roger B. et al. (US 20170106128 A1) in view of Monty; Charles J. et al. (US 20150217041 A1).
Regarding claim 11, Bagwell discloses a suction catheter assembly (¶ [0003], [0012], [0035], [0039], FIG. 1 … occlusion clearing device 100), including 
a suction catheter having a first lumen for suctioning (¶ [0040] The clearing stem 120 is made up of an aspiration conduit 121 having an aspiration lumen 122); and
the assembly including a second lumen for supplying irrigating liquid to the patient end of the assembly (¶ [0040] irrigation conduit 125);
characterised in that the assembly includes a patient end fitting including a wiper seal through which the patient end of the catheter can be extended and retracted (¶ [0057], diaphragm 192 that creates a fluidic seal around the clearing stem 120 when it is positioned inside the coupler 190); 
wherein the assembly includes a flexible sleeve having one end and other end extending along the outside of the catheter and attached at the one end with the patient end fitting and at the other end with a handpiece so that the catheter can be manipulated through the sleeve (¶ [0041], the protective sleeve 138 may maintain a sterile environment for the clearing stem 120 once the device 100 is sterilized);  
the handpiece having a first port for connection with a source of suction (¶ [0040], The aspiration tubing 121a carries the aspiration out of the device through an aspiration port 154); and 
a second port for connection with a source of irrigating liquid  (¶ [0040], The irrigation tubing 125a carried irrigation into the device from an irrigation port 157);
that the handpiece includes a suction control for enabling or restricting suction applied to the first lumen (¶ [0071] FIGS. 8 and 10A-10B … a first valve 170 is interposed in the aspiration tubing 121a that connects the aspiration port 154 to the aspiration conduit 121 of the clearing stem 120); and 
that the handpiece is arranged such that flow of irrigating liquid to the second port can be controlled independent from the suction control by the same hand as holding the handpiece (¶ [0071] FIGS. 8 and 10A-10B … A second valve 172 is interposed in the irrigation tubing 125a that connects the irrigation port 157 to the irrigation conduit 125 of the clearing stem 120);
so that the suction control and the control of the flow of irrigating liquid to the assembly are adapted to be independently actuated at the same time by the same hand of a user holding the handpiece (¶ [0071], the valves 170, 172 may be any type of valve suitable for opening and closing a fluid flow path, such as but not limited to membrane valves and spring valves; ¶ [0072], the valves 170, 172 are membrane valves that are closed when the valve top 174 is in the raised position, as in FIG. 10A, and open when the valve top 174 is lowered or depressed, as in FIG. 10B; ¶ [0074], the valves 170, 172 can thus be opened or closed simultaneously; although in other embodiments it is contemplated they may be operated independently of one another);
to apply suction and irrigation by the first lumen and the second lumen, respectively (¶ [0071], the valves 170, 172 may each have a valve top 174, a body 175, and at least one but preferably more than one arm 176, as shown in FIGS. 10A and 10B; ¶ [0072], When the valve top 174 is lowered, as in FIG. 10B … aspiration flow 123 is permitted through the handset 150). 
Bagwell teaches the invention substantially as claimed by Applicant but lacks a reservoir mounted on the handpiece. Monty discloses an irrigation fluid dispensing tool (¶ [0002], [0007], [0032] FIGS. 1-14 … fluid dispensing tool 40), comprising: 
a suction catheter having a first lumen for suctioning (¶ [0038], the suction coupling 72, suction conduit 80, and suction inlet port 76 collectively form a suction fluid circuit 82); and 
a second lumen for supplying irrigating liquid to a patient end of the assembly (¶ [0039] The irrigation fluid inlet coupling 70, irrigation fluid reservoir 46, irrigation fluid conduit 78, and irrigation fluid discharge port 74 collectively form an irrigation fluid circuit 84); 
a handpiece (¶ [0033], a frame 44 that … includes a manipulable hand grip 48); 
the handpiece having a first port for connection with a source of suction and a second port for connection with a source of irrigating liquid (¶ [0038] a plurality of fluid couplings 70, 72 disposed at the coupling end 62 of the tool 40); 
the source of irrigating liquid includes a reservoir mounted on the handpiece (¶ [0041], The reservoir 46 has a curved sidewall 100 defining a longitudinally extending elongate bulbous, generally oval, e.g., egg-shaped, irrigation fluid-holding chamber 102); 
wherein the handpiece is arranged such that flow of irrigating liquid to the second port can be controlled independent from the suction control by the same hand as holding the handpiece (¶ [0034], Where the tool is equipped with suction and configured as a combination suction and irrigation tool 42, the same hand can also substantially simultaneously operate suction, including while gripping the handle 56, even while manipulating the handgrip 48 to control irrigation fluid flow).  
Monty provides a surge flow feature that selectively delivers a bolus of irrigation fluid (¶ [0050], During surge flow pump operation, displacement of the flow controller 50 towards the reservoir 46 by manipulation of the handgrip 48 actuates the pump 47 … causing a surge in the flow of irrigation fluid 52). One would be motivated to modify Bagwell with Monty’s handpiece-mounted reservoir to vary the delivery of irrigation fluid. A skilled artisan would have been able to modify Bagwell with Monty’s handpiece-mounted reservoir by including a reservoir 46 in Bagwell’s handpiece. Therefore, it would have been obvious to modify Bagwell with Monty’s handpiece-mounted reservoir in order to deliver a bolus of irrigation fluid. 

Regarding claims 12, 13, 17 and 23, Bagwell discloses an assembly wherein both the first and second lumens extend along the suction catheter (¶ [0040] The clearing stem 120 is made up of an aspiration conduit 121 having an aspiration lumen 122 defined there through, and an irrigation conduit 125 disposed within the aspiration conduit 121); 
the handpiece includes an irrigating liquid control on the handpiece that can be actuated by the same hand as the user holds the handpiece (¶ [0071], A second valve 172 is interposed in the irrigation tubing 125a that connects the irrigation port 157 to the irrigation conduit 125 of the clearing stem 120); 
the irrigating liquid control is in the form of a valve arranged to control flow of irrigating liquid from the reservoir at pressure to the second port (¶ [0071], The valve top 174 may be raised or lowered to change the valve 170, 172 between open and closed positions);
wherein the suction control comprises a flow control valve openable by a thumb pad at an upper side of the handpiece such that the user can use his thumb of the same hand holding the handpiece to press down on the thumb pad to open the flow control valve to apply suction to the first lumen independent of the control of the flow of irrigation liquid (¶ [0071], Specifically, a first valve 170 is interposed in the aspiration tubing 121a that connects the aspiration port 154 to the aspiration conduit 121 of the clearing stem 120; ¶ [0074], valves 170, 172 … in other embodiments it is contemplated they may be operated independently of one another).  

Regarding claims 16, 19, 22 and 24, Bagwell lacks a pump actuator, hinged lever or reservoir mounted on a handpiece. Monty discloses an irrigating liquid control in the form of a pump actuator arranged to pump liquid from the liquid reservoir to the second port (¶ [0062], When pivotally retained, the handle lever 142 can pivot relative to the frame 44 and reservoir 46, e.g., squeeze bulb 104; ¶ [0069], the handle lever 142 also is curved along a transverse extent, as best shown in FIG. 13 advantageously producing a surge flow pump 47 where the curved handle lever 142 provides pressure displacement of the squeeze bulb 104 when the handle 46 and handgrip 48 are squeezed); 
wherein the assembly includes a hinged lever extending along the compressible reservoir such that the reservoir can be compressed to dispense irrigating liquid from the reservoir by squeezing the lever (¶ [0067] During squeezing of the tool handle 56 in a manner that manipulates the handgrip 48 to displace and preferably rotate the squeeze handle lever arm 144 toward the valve actuation position; ¶ [0069], surge flow actuation caused by a user squeezing the handle 56 and manipulating the handgrip 48 displacing, preferably by rotation, the surge flow actuator 138 of the handle lever 142 against the bulb 104 compressing the bulb 104);
wherein the source of irrigating liquid includes a reservoir mounted on the handpiece (¶ [0044] FIG. 3 … Where the reservoir 46 is a squeeze bulb 104 … mounting the squeeze bulb 104 to the frame 44); 
wherein irrigation fluid is adapted to be supplied to the second lumen by the user compressing the reservoir with the same hand holding the handpiece (¶ [0069], producing a surge flow pump 47 where the curved handle lever 142 provides pressure displacement of the squeeze bulb 104 when the handle 46 and handgrip 48 are squeezed). 
Monty provides a surge flow feature that intermittently delivers a larger volume of fluid. Regarding the rationale and motivation to modify Bagwell with Monty’s pump actuator, hinged lever or integrated reservoir, see the discussion of claim 11 above.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwell and Monty, further in view of Freitas; Michael W. et al. (US 4776840 A).
Regarding claim 15, Bagwell and Monty do not teach a pistol grip handpiece. Freitas discloses a medical irrigator/evacuator apparatus (col. 1, lines 55-65; col. 3, lines 10-20, device 10), comprising: 
a suction control (col. 5, lines 20-35, The piston 98 includes an enlarged thumb piece 100 for pressing by a person's thumb to operate the valve assembly 96 … The tubing 112 is, in turn, connected to the other inlet connector 114 which serves to separately communicate a source of vacuum to the patient);  
an irrigating liquid control (cols. 3-4, lines 65-10, Formed integral with the trigger 30 is an arm 42 which is somewhat offset with respect to the grip part of the trigger 30 … pivoting the trigger 30 about a point is also effective for ejecting fluid from the device 10);  
wherein the handpiece has a pistol grip shape with a main body portion that is gripped between the palm and fingers and an upper part on which the user can place his thumb (col. 3, lines 55-60, frame 26 which includes as major components thereof, a body section 28, a trigger 30 moveable with respect to the body section 28, and a handle 32; col. 5, lines 20-35, The piston 98 includes an enlarged thumb piece 100); and 
the suction control is actuable by the thumb on the upper part (col. 6, lines 40-50, When the thumb-operated piston 98 is fully depressed … the vacuum source is connected through the inlet and outlet ports 104 and 106 of the valve assembly 96 to the irrigation/evacuation tube 12); and 
the irrigating liquid control is actuable by the fingers of the same hand on the main body portion (cols. 3-4, lines 65-10, pivoting the trigger 30 about a point is also effective for ejecting fluid from the device 10). 
Freitas provides an alternatively shaped handle that can be operated by one hand and can simultaneously provide lavage and vacuum (cols. 1-2, lines 65-10). One would be motivated to modify Bagwell and Monty with Freitas’s pistol grip handpiece to make the device easier to handle and operate. Therefore, it would have been obvious to modify Bagwell and Monty with Freitas’s pistol grip handpiece in order to provide a more comfortable handle or user interface. 
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwell; Roger B. et al. (US 20170106128 A1) in view of Freitas; Michael W. et al. (US 4776840 A).
Regarding claim 26, Bagwell lacks a flow control valve openable by a trigger pad. Freitas discloses a medical irrigator/evacuator apparatus (col. 1, lines 55-65; col. 3, lines 10-20, device 10), comprising: 
a suction control (col. 5, lines 20-35, The piston 98 includes an enlarged thumb piece 100);  
an irrigating liquid control comprising a flow control valve openable by a trigger pad at the handle of the handpiece (cols. 3-4, lines 65-10, trigger 30);  
such that the user can use at least one of his fingers of the same hand holding the handpiece to press the trigger pad inwardly to the handle to open the flow control valve to apply irrigation fluid to the second lumen independent of the suction control (col. 6, lines 35-45, on pulling the trigger 30, the cup-shaped plunger 46 reduces the volume of the reservoir 60 and forces the ball 76 of the outlet check valve 68 open, thereby forcing fluid through the outlet port 106 and to the irrigation/evacuation tube 12, via internal tubing 120). 
Freitas provides a more convenient handle or user interface (cols. 1-2, lines 65-10). Regarding the rationale and motivation to modify Bagwell with Freitas’s trigger pad, see the discussion of claim 15 above. 

Response to Arguments
The rejection of claim 21 under 35 USC § 112 is withdrawn in view of the amendments filed 12 September 2022. 
Applicant’s arguments filed 12 September 2022 regarding the rejection of claims 11-13, 15-17, 19 and 21-27 as amended, under 35 USC § 103 over Kang, Clement, Freitas and Baker, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over, Bagwell, Monty and Freitas (see above). 
Applicant’s arguments regarding Kang, Clement and Baker have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that thus, the controls at the handle of the Kang device can only operate to effect (1) suction, or (2) both suction and irrigation (remarks p. 6). Examiner responds that Bagwell and Monty are cited in the new grounds of rejection as teaching all limitations of amended claim 11. Bagwell discloses a pair of valves which independently control suction and irrigation (¶ [0071], valves 170, 172). 
Applicant asserts that the combination of Clement and Kang also fails to disclose or suggest the flexible sleeve of the claimed invention that has its one end connected to the patient fitting and its other end connected to the handpiece (remarks p. 7). Examiner notes that Clement and Kang are not cited in the new grounds of rejection. Bagwell is cited as teaching a flexible sleeve (¶ [0041], the protective sleeve 138). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shalit; Shimon	US 3398743 A
Bagwell; Roger B. et al.	US 20170106128 A1
Monty; Charles J. et al.	US 20150217041 A1
Chuang; Shih-Chang et al.	US 20180161484 A1
Monty; Charles J. et al.	US 20130165849 A1
Siegmund; Walter P.	US 4598698 A
Boudreault; Yvon et al.	US 5186714 A
Grulke; David H. et al.	US 5046486 A
Bono; P L et al.	US 20160220807 A1
Capraro; P A et al.	US 20150217041 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781